DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGING ELEMENT HAVING CUT-OUT PROCESSING CIRCUIT INCORPORATED THEREIN.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 9-11, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furumochi (US 2017/0332027 A1).
Regarding claim 1, Furumochi discloses 
An imaging element (506; fig. 1) comprising: 
a memory (117; fig. 1) that stores captured image data obtained by imaging a subject ([0032]) at a first frame rate (In the high speed mode (S606), data is written to the frame memory at 120 fps; [0091]), the memory being incorporated in the imaging element (fig. 1);  
an image processing circuit (118) that performs processing on the captured image data ([0032]; trimming or thinning), the image processing circuit being incorporated in the imaging element (fig. 1); and 
an output circuit (119; fig 1) that outputs output image data obtained by performing the processing on the captured image data to an exterior of the imaging element ([0032]; Outputs to signal processor 507 which is exterior to image sensor 506; fig. 1) at a second frame rate (50 fps is the highest speed at which digital image signals are read out from the image sensor 506 by the P/S conversion unit; [0092]), the output circuit being incorporated in the imaging element (fig. 1), 
wherein the image processing circuit (118) performs cut-out processing (Trimming; [0032]) with respect to one frame of the captured image data, the cut-out processing including cutting out partial image data indicating an image of a part of the subject in the captured image data from a designated address in the memory (Trimming includes processing to reduce the image size to use only a partial area of the image signals; [0105];Trimming is performed on the one frame stored in memory; [0032]; Therefore the trimming must be performed on data from a “designated address” of the frame memory.)
the output image data includes image data based on the partial image data that is cut out from the captured image data as a result of performing the cut-out processing by the image processing circuit ([0095]; The resized (trimmed) image is output by the P/S conversion unit 119 to processor 507), and 
the first frame rate is a frame rate higher than the second frame rate (The first frame rate is 120 fps, the second frame rate is at most 50 fps; [0091]-[0092]).

Regarding claim 2, Furumochi discloses everything claimed as applied above (see claim 1), in addition, Furumochi discloses, wherein the cut-out processing is processing of cutting out the partial image data ([0105]) from the captured image data stored in the memory ([0032]) by random access to the memory (If the image data is trimmed directly from the frame memory by the computing device 118, than it can be said to be processed by “random access” to the memory.). 

Regarding claim 9, Furumochi discloses everything claimed as applied above (see claim 1), in addition, Furumochi discloses, wherein the part includes a plurality of regions in the subject (A sample of the partial region is shown in fig. 8C.  As can be seen there are 16 pixels in the cut-out region.  Each pixel can be considered a region of the subject.  Therefore, the part of the image that is cut-out can include a plurality of regions of the subject as broadly claimed.), and
the partial image data is a plurality of pieces of region image data indicating the plurality of regions in the captured image data (As explained above, the plurality of pieces of region image data can be the pixels included in the partial image.). 

Regarding claim 10, Furumochi discloses everything claimed as applied above (see claim 1), in addition, Furumochi discloses, wherein the output image data further includes wide range image data that indicates an image of a range of the subject wider than the part of the subject (As the subject is never defined, it can be interpreted as anything imaged by the sensor.  The trimmed data that is output from P/S conversion unit 119 in its entirety can be considered the wide range image data.), and
resolution of the wide range image data is lower than resolution of the partial image data (A portion of the trimmed image data that is smaller than the whole can be considered the partial image data.). 

Regarding claim 11, Furumochi discloses everything claimed as applied above (see claim 10), in addition, Furumochi discloses, wherein the wide range image data is image data indicating an image of an entirety of the subject (As explained above, the subject is never defined.  Therefore anything imaged by the sensor can be considered the subject.  In this case, the trimmed data can be considered the entirety of the subject.). 


Regarding claim 13, Furumochi discloses everything claimed as applied above (see claim 1), in addition, Furumochi discloses, wherein the imaging element (506) is a stacked imaging element that includes a photoelectric conversion element (506A), and in which the photoelectric conversion element is stacked on the memory (Memory is on the substrate 506B.  The substrate 506A is stacked on 506B; figs. 1 and 3A). 


Regarding claim 15, it discloses a method for implementing the apparatus of claim 1. Thus, claim 15 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

	Regarding claim 16, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumochi in view of Choi et al. (US 2017/0201686 A1) hereinafter referenced as Choi.

Regarding claim 12, Furumochi discloses everything claimed as applied above (see claim 10), however, Furumochi, fails to explicitly disclose the output image data further includes focusing control image data.  However, the examiner maintains that it was well known in the art to provide this, as taught by Choi. 
In a similar field of endeavor, Choi discloses wherein the output image data (Extracted object region when user selects an object; figs. 4D-4F) further includes focusing control image data indicating an image of a range that is a range of the subject wider (The box around the car in fig. 4E.) than the part of the subject (The  and that is a predetermined range as a range required for a focusing control of an imaging apparatus including the imaging element (The auto focusing function is performed on the object 202 of the enlarged object 200y; [0130]).
Furumochi teaches performing trimming on an image to output a trimmed image.  Choi teaches performing trimming on an image to output a trimmed image wherein the trimmed image is used for focus data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Furumochi by applying the technique of performing focusing on the trimmed image data to achieve the predictable result of making sure the displayed data is in focus.


Regarding claim 14, Furumochi discloses everything claimed as applied above (see claim 1), in addition, Furumochi discloses, 
An imaging apparatus (fig. 5) comprising:
the imaging element (506) according to claim 1; and
a display processor (511) that is configured to perform a control for displaying an image based on the output image data output by the image processing circuit ([0078] Display unit 511 displays an image which has been captured by the image sensor 506; fig. 5; S611; Quick review is displayed; [0096]) on a display.
However, Furumochi fails to explicitly disclose the trimmed data is displayed in an enlarged manner.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by Choi.
displaying an image based on the output image data output by the image processing circuit on a display in an enlarged manner (figs. 4-4F).
Furumochi teaches trimming data and displaying the trimmed data.  Choi teaches trimming data and displaying the trimmed data in an enlarged manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Furumochi by applying the technique of displaying the trimmed data in an enlarged manner to achieve the predictable result of allowing the user to get a closer look at a particular portion of the image.

	 

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Regarding claim 3, the prior art of record fails to disclose cutting out a plurality of partial images from a plurality of images stored in the memory, combining the plurality of partial images and outputting the combined image as the output image data being output at the second frame rate.

	Regarding claims 4-7, they depend from claim 3 and therefore contain allowable subject matter for the same reasons as stated above (see claim 3).

	Regarding claim 8, the prior art of record fails to disclose an additional case where an area of the photoelectric conversion element can be selected for imaging and the image data corresponding to that area is output to the exterior at the second frame rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Negishi (US 2016/0352959 A1) teaches an imaging element having a photoelectric converter, memory, and processor incorporated together wherein the processor performs a cut-out process ([0093]).

Onozawa (US 2006/0204122 A1) teaches extracting a partial region of the image for focusing to speed up the AF process ([0052]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	3/12/2022